Per Curiam:
This proceeding was instituted to acquire title to lands for a public park. The title to the property vested in the city of New . York by the filing of the oaths of the commissioners on October 9, 1913. On September 12, 1916, the commissioners of estimate filed their report, awarding the claimant $724,675, principal, and $127,180.46, interest, making a total of $851,855.46. The report recites that the award was subject to a mortgage for $141,000, held by Augustus D. Juilliard, certain other mortgages, a lease and certain assignments. The report was confirmed as to certain parcels January 11, 1917, and as to others February 13, 1917. An appeal was thereupon taken and on October 4, 1918, this Appellate Division ordered that the order of confirmation be “ modified by directing that the report be referred back to the same commissioners to ascertain the value of the appellant Juilliard’s interest in the land and to award the amount directly to him, deducting it from the amount of the award to the Woodward-Brown Realty Company, and as so modified unanimously affirmed.” (Matter of City of New York [East River Park], 184 App. Div. 509.) An appeal was then taken to the Court of Appeals, which was thereafter dismissed upon the ground that .the appeal was not from a final order. (224 N. Y. 697.) Thereafter, all the parties consenting thereto, an order was made on the 14th of March, 1919, by this Appellate Division, resettling the order entered herein on October 4, 1918, so as to direct “ that there be paid to the appellant Juilliard t'he amount due upon the mortgage of said appellant specified in the report of the commissioners of estimate herein in *664the same manner and with like effect as if the same amount had been directly awarded to the said appellant.”
On July 3, 1919, the claimant served a demand for payment on the comptroller. On July 28, 1919, the comptroller paid the claimant the amount of the award to it with interest thereon to August 14, 1917, six months after the original confirmation.
The question presented here is: Was the claimant entitled to interest to the date of the payment to it or did the running of such interest terminate six months after the date of the entry of the order of the Special Term confirming the report of the commissioners of estimate. If the proceeding had taken the ordinary course after the entry of the original order by this court, the commissioners would have made a new award. It would have been necessary then to have that award confirmed by the Special Term. The award then would have borne interest without any demand for six months thereafter. It is our opinion that when the decision of this court was made it left the amount due the claimant undetermined and in the new award to be made by the commissioners they would have been required in their report to add interest to the date of their report. This report then would have been confirmed by the Special Term and the award would have borne interest for six months thereafter, during which time the claimant might have served a demand and continued the running of interest until the amount of the award, with interest, had been paid. Instead of following this procedure, the parties consented that the order of the Appellate Division be so amended as not to require that the proceeding be sent back to the commissioners, but made its order a final order which fixed the amount which was to be carved out of the award to claimant and paid to Juilliard. Then for the first time the amount awarded to this claimant could be ascertained. This order, in our opinion, took the place of the award by commissioners and the confirmation thereof by the Special Term. This amount so fixed would bear interest for six months thereafter and during that time the claimant could make its demand and continue the running of interest until payment was made to it.
The order denying claimant’s motion for interest on an award should be reversed upon the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Kelly, P. J., Rich and Jaycox, JJ., concur; Kapper, J., reads for modification, with whom Manning, J., concurs.